59 N.Y.2d 836 (1983)
In the Matter of John Doe, Doing Business as Anonymous Hospital, Appellant,
v.
Edward J. Kuriansky, as Deputy Attorney-General of the State of New York, Respondent.
Court of Appeals of the State of New York.
Decided June 7, 1983.
Gerald Walpin for appellant.
Edward J. Kuriansky, pro se, and Richard D. Carruthers for Edward J. Kuriansky, respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER and SIMONS.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, without costs, for reasons stated in the memorandum at the Appellate Division (91 AD2d 1068; see, also, Matter of Grand Jury Investigation of Onondaga County, 59 N.Y.2d 130; Matter of Grand Jury Proceedings [Doe], 56 N.Y.2d 348).